Wells, J.
The statute, Gen. Sts. a. 171, § 30, which entitles the prisoner to require that he be tried “ at the next term of the court after the expiration of six months from the time when he was imprisoned,” is intended'for his protection against imprisonment upon a criminal charge, without opportunity, within a reasonable time, to meet the proofs upon which it is made, and obtain deliverance by a verdict in his favor. The next term after the expiration of six months is specified as fixing the period beyond which he cannot be detained without such an opportunity of trail, if he demands it; and not as the only time at which he can insist upon his right; nor as giving him the right then to *342require that he should have a trial resulting in acquittal or conviction, or be discharged. A trial before the expiration of six months meets the purpose of the statute in securing to the prisoner an early opportunity of relief from an unfounded charge. Having had that, his application for another trial is not of absolute right, but is addressed to the judicial discretion of the court.

Prisoner remanded.